Citation Nr: 1048063	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cervical strain.  

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1975 to March 1979.  He also had subsequent periods of 
active duty for training and inactive duty training in the Air 
Force Reserve and was separated from the Air Force Reserve in 
June 1997.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in May 2004, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2008, the Veteran cancelled his Board hearing.  

In November 2008, the Board remanded the claims for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for cervical strain, the 
Reserve records show that on June 30, 1985, the Veteran had 
emergency treatment for head trauma.  In June 1987, the Veteran 
was seen for follow-up for a cervical strain, which he had 
incurred on May 8, 1987.  







On the claim of service connection for a low back disability, the 
service treatment records show that on the entrance examination 
in January 1975 the Veteran indicated he had recurrent back pain.  
In April 1978, he was treated for mid-back pain.  X-rays that 
same month showed spina bifida occulta.  In statements in 
February 2004 and in March 2006, a private physician related the 
Veteran's low back disability, lumbar disc disease, to service. 

In November 2008, the Board remanded the claims, in part, to 
verify the Veteran's periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the Air Force 
Reserve.  In February 2010, the Air Force Reserve Personnel 
Center (ARPC) forwarded dates of INACDUTRA for June 1985 and for 
June 1987, but the specific dates for ACDUTRA for 1985 and for 
1987 were not provided.  Under Stegall v. West, 11 Vet. App. 268, 
271 (1998), a remand is necessary to ensure compliance with the 
Board's directive.  Under 38 C.F.R. § 3.159(c)(2), VA will make 
as many requests as necessary to obtain relevant records unless 
it is determined that the records do not exist or that further 
attempts to obtain them would be futile.

The record also shows the Veteran failed to report for a VA 
examination in September 2010, however, it is unclear whether the 
Veteran had good cause for not reporting. 

Accordingly, the case is REMANDED for the following action:

1.  Request verification from the Air Force 
Reserve Personnel Center the period of active 
duty for training in 1987.  Reserve records 
show that the Veteran had 26 days of active 
duty for training in 1987.  If the dates 
cannot be determined, asked for any orders 
authorizing active duty for training in 1987.  
If such verification is not possible, notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).


2.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf, the 
records of private chiropractic treatment 
before 1993.

3.  Afford the Veteran a VA orthopedic 
examination to determine.  

a).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
cervical strain found on VA examination in 
July 2005 is related to the following 
incidents.  

On inactive duty training, in June 1985, 
after the Veteran was jumped by another 
airman, he was seen in emergency care 
for a complaint of pain at the back of 
his head; the pertinent findings were a 
minimal contusion in the occipital area 
and the neck was supple, and the 
assessment was head trauma; the Veteran 
was not hospitalized and he was sent 
home; 

On inactive duty training, in June 1987, 
the Veteran was seen on follow up for a 
cervical strain that occurred in May 
1987 (it has been established that the 
Veteran was not on inactive duty 
training in May 1987, but it has not yet 
been establish that the Veteran was on 
active duty for training in May 1987). 




Also, the VA examiner is to consider these 
other significant facts:  

After June 1987, there is no further 
finding or complaint of cervical strain 
in the records of the Reserve or in 
private medical records until the VA 
examination in July 2005, almost twenty 
years later. 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
degenerative disc disease of the lumbar 
spine, first documented in August 1993, is 
related to the following incidents.  

On active duty in August 1975, the 
Veteran complained of painful ribs after 
a motor vehicle accident and the 
assessment was musculoskeletal pain; in 
April 1978, the Veteran complained of 
intermittent mid-back pain for about a 
year; the pertinent finding was spina 
bifida at S-1 by X-ray; 

During service in the active Reserve, 
1983 to 1997, the Veteran gave a history 
of recurrent back pain, but there was no 
finding of any abnormality of the lumbar 
spine. 






Also, the VA examiner is to consider these 
other significant facts:  

Private medical records show that in 
August 1993 the Veteran complained of 
increasing lower back pain over 18 
months with no history of trauma or 
cause, and it was noted that the Veteran 
had been active jogging and 
weightlifting, and the impression was 
degenerative lumbar disc disease with 
recurrent back pain. 

In formulating the opinion, the examiner is 
asked to comment on the finding of spina 
bifida at S-1 by X-ray in service in 1978 and 
whether the spina bifida is related to the 
Veteran's complaint of low back pain. 

c).  If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the examiner 
is asked to clarify whether actual causation 
cannot be determined because there are 
multiple potential causes,  when the events 
in service are not more likely than any other 
to cause the Veteran's current cervical spine 
strain or low back disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence of 
record and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.





If the Veteran fails to report for the 
examination, document that the Veteran was 
provided notice of the scheduled examination.  

4.  After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


